Citation Nr: 9934195	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  94-28 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a hiatal hernia 
with esophageal reflux, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for a left shoulder 
injury with clavicle resection and AC separation, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had verified active duty service from October 
1974 to July 1979.

This appeal arises from an October 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Muskogee, Oklahoma.

In her July 1994 substantive appeal, the veteran indicated 
that she wanted a hearing before a Member of the Board.  In 
correspondence received in June 1996, the veteran indicated 
that she wished to cancel her scheduled Board hearing.  As 
she has not submitted any correspondence asking that the 
hearing be rescheduled, the Board will proceed with its 
appellate review.  38 C.F.R. § 20.702 (c) (1999). 


FINDINGS OF FACT

1.  The veteran's service-connected hiatal hernia and 
gastroesophageal reflux is manifested by epigastric distress, 
vomiting, and food intolerance, but material weight loss and 
hematemesis, or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health are 
not demonstrated.

2.  The veteran's left shoulder disability is manifested by 
complaints of pain without any appreciable limitation of 
motion; the veteran is able to move her left arm beyond the 
shoulder level; the clavicle fracture is healed without 
fibrous union, nonunion or dislocation; and there is no 
neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a hiatal hernia and gastroesophageal reflux have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7346 (1999).

2.  The criteria for a rating in excess of 20 percent for a 
left shoulder injury with clavicle resection and AC 
separation, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, 
Diagnostic Codes 5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that her hernia and left shoulder 
disabilities are more disabling than currently evaluated.  
The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Once a claimant has presented a well-grounded 
claim, the VA has a duty to assist the claimant in developing 
facts which are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Hiatal Hernia With Esophageal Reflux

Service connection for a hiatal hernia, which was noted 
during service, was established by the RO in its rating 
decision of January 1980, at which time a zero percent rating 
was assigned.  In February 1998 the RO characterized the 
veteran's disability as hiatal hernia with esophageal reflux, 
and the schedular evaluation was increased to 30 percent, and 
it has remained at 30 percent since that time.

A December 1979 VA examination revealed that that there was 
no evidence of groin or other type of abdominal hernia.  The 
veteran weighed 172 pounds.

An August 1993 VA treatment record refects that the veteran 
weighed 228 pounds.  Another record dated in August 1993 
noted that she had vomited two or three times and complained 
of epigastric pain and a decreasing appetite.  The VA 
discharge summary covering a similar time period noted that 
the veteran complained of diarrhea on and off for the prior 
6-8 months.  She had no blood in her stool and no melena.  
The assessment was abdominal pain, rule out cholecystitis.  

An October 1993 VA stomach examination noted that the veteran 
weighed 223 pounds.  The examiner noted that the veteran was 
not anemic, vomited every other day, and had no recurrent 
hematemesis or melena.  An October 1993 VA esophagus 
examination noted that the veteran complained of vomiting 
every other day.  There was heartburn, increased indigestion, 
and occasional diarrhea, but there was no hematemesis or 
melena.  Objective findings included tenderness in the 
epigastric region and positive bowel sounds; 
hepatosplenomegaly was negative.  The diagnosis was probable 
hiatal hernia with reflux esophagitis.

At an August 1995 VA examination, the veteran complained of 
heartburn, bloating, vomiting, and a choking sensation in her 
throat.  Examination of the abdomen revealed upper 
epigastrium and rebound tenderness.  Bowel sound were normal.  
The veteran also indicated intolerance to greasy foods and 
nausea once or twice daily, with vomiting every two to three 
days.  The diagnosis was hiatal hernia.  A UGI revealed 
impressions of hepatomegaly and mild gastroesophageal reflux.

A November 1997 VA examination indicates that the veteran 
stated that she had lost 20 pounds over the prior two to 
three months.  She reported that "almost anything" bothered 
her stomach.  The veteran remarked that she took Cimetidine 
but that it offered little help.  The impression was 
esophageal reflux secondary to hiatal hernia with worsening 
symptoms.  A UGI showed mild to moderate gastroesophageal 
reflux.

At an October 1998 VA examination, the veteran complained of 
frequent vomiting.  It was noted that she had some anorexia.  
The veteran weighed 178 pounds.  The abdomen was soft with 
good bowel sounds; there was no hepatosplenomegaly or fluid 
wave.  The diagnosis was gastroesophageal reflux disease.  

A November 1998 VA record indicated that the veteran weighed 
173 pounds.

The veteran's hiatal hernia with esophageal reflux disability 
is rated under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 7346.  Under Diagnostic Code 7346, the current rating of 
30 percent is assigned when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is assigned when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.

The Board finds that while the veteran's disability is 
productive of most of the symptoms listed as criteria for a 
30 percent rating, the preponderance of the evidence is 
against a 60 percent rating for her hiatal hernia with 
esophageal reflux disability.  There has been no showing of 
hematemesis, melena, or anemia as required under Diagnostic 
Code 7346.  Although the veteran has reported weight loss and 
vomiting every other day, no physician or health professional 
has stated that the veteran's vomiting, weight loss, or any 
other symptoms combined in such a way as to be productive of 
severe impairment of health.  Therefore, the criteria for a 
60 percent evaluation has not been shown, and there is no 
question as to which of the two evaluations should apply.  38 
C.F.R. § 4.7 (1999).



II.  Left Shoulder

Service connection for the veteran's left shoulder injury 
with clavicle resection and AC separation was established by 
the RO in its rating decision of January 1980, at which time 
a 20 percent rating was assigned.  The 20 percent rating has 
remained in effect since that time.

Service medical records indicate that the veteran is left-
handed and underwent resection of the left distal clavicle in 
January 1979.

At VA examinations dated in December 1979 and July 1982, the 
veteran complained of a painful left shoulder, and pain was 
demonstrated during range of motion testing.

An October 1993 VA examination reflected a diagnosis of "no 
evidence of shoulder difficulty now."  A history of left 
shoulder injury with acromio-clavicular separation was noted.  
X-rays of the left shoulder revealed an impression of status 
post surgical resection of the distal clavicle.

At a November 1997 VA examination, the veteran complained of 
shoulder pain.  Physical examination of the left shoulder 
revealed abduction to 160 degrees and elevation to 160 
degrees, which was decreased somewhat against resistance 
after usage.  Pain was the limiting factor in the range of 
motion.  The impression was chronic left shoulder pain 
secondary to chronic degenerative arthritis.

At an October 1998 VA joints examination, the veteran 
complained of difficulty with lifting and mowing due to left 
shoulder pain.  Physical examination of the veteran's left 
shoulder revealed a 7.7 centimeter scar.  The veteran had 
full range of motion in the left shoulder, which was as 
follows: forward flexion from 0 to 180 degrees; abduction 
from 0 to 180 degrees; internal rotation from 0 to 85 degrees 
and external rotation from 0 to 80 degrees; and extension 
from 0 to 40 degrees.  There was no neurologic abnormality 
noted.  No diagnosis concerning the left shoulder was 
reported.  X-rays revealed an impression of osteolysis of the 
distal clavicle with tapered narrowing of the clavicle.  It 
was noted that "this finding" could be seen with rheumatoid 
arthritis and that clinical correlation was recommended.

The veteran's left shoulder disability is rated under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5203.  Under 
Diagnostic Code 5203, the current rating of 20 percent is 
assigned when there is dislocation of the clavicle or scapula 
or where there is nonunion of the clavicle or scapula with 
loose movement.  The Board notes that a 20 percent evaluation 
is the highest evaluation available under Diagnostic Code 
5203.

Under Diagnostic Code 5201, a 20 percent rating is for 
assignment when there is limitation of motion of the minor 
arm to shoulder level, or when there is limitation of motion 
of the minor arm to midway between side and shoulder level.  
A 30 percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.  The 
Board observes that full range of motion of the shoulder is 
measured from 0 degrees to 180 degrees in forward elevation 
(flexion), 0 degrees to 180 degrees in abduction, 0 degrees 
to 90 degrees in external rotation, and 0 degrees to 90 
degrees in internal rotation.  38 C.F.R. § 4.71, Plate I 
(1999).

Diagnostic Code 5202 provides a 20 percent evaluation where 
there is recurrent dislocation of the minor humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  The next higher evaluation, 40 percent, 
requires fibrous union of the humerus.

The Board concludes that the criteria for a rating in excess 
of 20 percent under Diagnostic Code 5201 are not met.  The 
veteran's left shoulder has demonstrated full range of 
motion, and there is no evidence that the veteran has 
limitation of motion that warrants a 30 percent evaluation 
under this diagnostic code.  Further, none of the X-rays or 
other examinations have revealed fibrous union, nonunion or 
dislocation of the clavicle or humerus.  Accordingly the 
veteran does not meet the criteria for an evaluation in 
excess of 20 percent under Diagnostic Code 5202.  In short, 
there is no basis on which to grant a higher than 20 percent 
evaluation for the veteran's left shoulder disability.
Clinical findings have noted the presence of a scar over the 
left shoulder.  However, there is no medical evidence that 
the veteran's scar is tender or painful upon palpation.  
Accordingly, a separate 10 percent rating is not warranted 
under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806.

The Board notes that there is X-ray evidence of some 
osteolysis of the distal left clavicle with a tapered 
narrowing of the clavicle; it was noted that this finding 
could be seen in rheumatoid arthritis and clinical 
correlation was recommended.  The veteran is not service-
connected for rheumatoid arthritis and there is no clinical 
diagnosis of arthritis.  Even if this recent X-ray finding 
was attributed to post-traumatic arthritis, it would not 
change the outcome in this case as arthritis is rated on the 
basis of limitation of motion of the appropriate joint or 
joints and, considering the veteran's current 20 percent 
rating and the essentially full range of motion of her left 
shoulder disability, rating in excess of 20 percent is not 
warranted 38 C.F.R. § 4.71(a), Diagnostic Codes 5003-5010-
5201. 

In evaluating musculoskeletal disabilities, the VA must 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.  However, even when considering the 
functional impairment due to pain, the current severity of 
the veteran's left shoulder disability does not warrant an 
evaluation in excess of 20 percent at this time as there is 
no objective evidence that pain, weakness, or any other 
symptom or sign results in any additional functional 
limitation to a degree that would support a higher rating.  
As noted above, the range of motion of the veteran's left 
shoulder has been reported as essentially normal; there have 
been no objective clinical findings reported in recent years 
to suggest that any symptom such as pain precludes the 
veteran from lifting her arm beyond the shoulder level.  In 
this regard, the Board notes that the October 1998 VA 
examiner attributed some of the veteran's difficulties with 
pain and lifting to her nonservice-connected back and left 
elbow disabilities.  Further, there has been no showing of 
any neurologic disability associated with the veteran's left 
shoulder disability.  Ultimately, the Board is unable to find 
any basis on which to grant an evaluation in excess of 20 
percent for the veteran's left shoulder disability.

III.  Conclusion

As the preponderance of the evidence is against the veteran's 
claims for ratings greater than those currently in effect for 
her hernia and left shoulder disabilities, the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107 (West 1991) is inappropriate in this case.

The veteran and her representative have questioned whether VA 
physicians adequately reviewed the veteran's records in 
conjunction with the November 1997 and October 1998 VA 
examinations.  The examiners do in fact reference prior 
medical findings (when discussing the X-rays and UGI series), 
thus showing that a review was undertaken.  Furthermore, the 
Board finds that the examinations in question reflect that 
the VA examiners recorded the past medical history, noted the 
veteran's current complaints, and conducted a physical 
examination.  For these reasons, the Board finds that the 
examinations are adequate for rating purposes.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's hiatal hernia with esophageal reflux and 
left shoulder disabilities have resulted in frequent 
hospitalizations or caused a marked interference with her 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).






ORDER

Entitlement to a rating greater than 30 percent for a hiatal 
hernia with esophageal reflux is denied.

Entitlement to a rating greater than 20 percent for a left 
shoulder injury with clavicle resection and AC separation is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

